 Case 2:21-cv-00578-RGK-JPR Document 30 Filed 03/26/21 Page 1 of 1 Page ID #:161

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-00578-RGK-JPR                                      Date     March 26, 2021
 Title             Rochelle Bryant et al v. City of Pomona et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                         N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



      The Court has reviewed the answer filed by defendant City of Pomona on March 25,
2021 [28]. Defendant City of Pomona shall show cause, in writing, not later than March 30,
2021 why the answer should not be stricken as untimely. According to the case docket,
defendant City of Pomona’s answer was due February 18, 2021 [24].
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
